DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2, in the reply filed on 2/28/2022 is acknowledged.  Since no arguments were made traversing the rejection, the restriction is made final.
Claims 1-19 are under examination.
Claims 20 is withdrawn from further consideration. 

Allowable Subject Matter
Claim(s) 1-19 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features described below.  However, the claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

	
	

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
At least claim 1 recites, first and second 3-way valves, and first and second bi-directional valves.
At least claim 12 recites, third and fourth bi-directional valves. 
The forgoing terms cannot be located, in association with a reference numeral, in the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, first and second 3-way valves, and first and second bi-directional valves.
Claim 12 recites, third and fourth bi-directional valves. 

While the first, second, etc. designations for the valves, and their specific individual locations in the figures, might be deduced by comparing numerous passages from the specification with the claim language and multiple figures, this process is time consuming and subject to error, resulting in indefinite claims           
This rejection can be overcome by clearly identifying in the specification what the respective reference numerals are for the first, second, etc. valves. 

Regarding claim 1, the closest prior art of record is US 2011/0259025 to Noh, US 2013/0160985 to Chen, US 2013/0180266 to Bois.
Noh teaches an HVAC system for conditioning air in a space, comprising: a refrigerant circuit that fluidly interconnects: a compressor (12) to circulate a refrigerant through the refrigerant circuit, the compressor having a discharge outlet port (inherent) and an suction inlet port (inherent): a source heat exchanger (18) operable as either a condenser or an evaporator for exchanging heat with a source fluid; a space heat exchanger (14) operable as either a condenser or an evaporator for heating or cooling air in the space; a desuperheater (4) heat exchanger operable as a condenser for heating water (water tank 56); a first reversing valve (40) positioned downstream of the compressor, first and second 3-way valves (6, 86, 10), first and second expansion devices positioned between the source and space heat exchangers; (17, 16).

	Bois teaches a similar system with a first and a second revering vavle. 
The art of record does not teach, in an obvious combination with the claim limitations described above, 
the first reversing valve alternately directs the refrigerant from the discharge outlet port of the compressor to one of a second reversing valve, a first 3-way valve, a second 3-way valve and to alternately return the refrigerant from one of the second reversing valve and the second 3-way valve to the suction inlet port of the compressor, 
wherein the first 3-way valve is configured to selectively direct the refrigerant to
the desuperheater heat exchanger from one of the first and second reversing valves 
the second 3-way valve is configured to selectively direct the refrigerant to the first reversing valve and the space heat exchanger;  
first and second expansion device bypass circuits configured to allow the refrigerant to bypass the first and second expansion devices, respectively, the first and second expansion device bypass circuits comprising first and second check valves, respectively, to control a of the refrigerant in the first and second expansion device bypass circuits; and a first bi-directional valve positioned downstream of the second reversing valve to selectively convey the refrigerant to at least one of the first 3-way valve, the second 3-way valve, and  a second bi-directional valve, wherein the second bi-directional valve modulates exchange of heat in the space heat exchanger when the space heat exchanger is operating as an evaporator and eliminates flashing of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763